Citation Nr: 0025263	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-52 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left thigh involving Muscle Groups XIV 
and XVII, including scars and traumatic neuropathy of the 
anterior and medial femoral cutaneous nerve, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran was scheduled for a hearing before a travel 
Member of the Board in July 1997; however, he failed to 
report for that hearing and did not offer a explanation as to 
why he failed to report.  Therefore, his hearing request was 
effectively withdrawn.  38 C.F.R. § 20.702(d).  

In February 1998 the Board remanded the above issue for 
further development, and it has since been returned for 
further appellate review.  

In April 1996 the veteran requested that he be evaluated for 
his back, which he stated was "N.S.C."  No action was taken 
by the RO regarding the veteran's request regarding his back.  
Nor was a decision issued regarding the back.  

In his December 1996 substantive appeal, the veteran stated 
that he wanted to appeal the decision pertaining to his back 
"on non service connected."  

There does not appear to be any rating decision of record 
addressing the veteran's back.  It is unclear as to whether 
the veteran is attempting to claim service connection for a 
back disability or non-service-connected pension for a back 
disability.  

Therefore, the RO should contact the veteran and attempt to 
clarify whether he is attempting to obtain service connection 
for a back disability.  If it is determined that he is 
seeking non-service-connected pension benefits, the RO should 
notify him of his eligibility for this benefit, in light of 
the fact that he is currently receiving a 30 percent 
evaluation for a service-connected disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record establishes that 
residuals of a gunshot wound to Muscle Groups XIV and XVII 
are manifested by no more than moderately severe 
symptomatology.  

3.  Traumatic neuropathy to the left obturator nerve is 
manifested by no more than mild loss of sensation.  

4.  Traumatic neuropathy of the anterior and medial femoral 
cutaneous nerve of the left thigh is manifested by no more 
than mild loss of sensation.  

5.  The probative evidence indicates that the veteran's exit 
wound scar is painful and tender.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to Muscle Groups XIV and 
XVII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.73, Diagnostic Code 
5314-5317 (1999).

2.  The criteria for a separate noncompensable evaluation for 
traumatic neuropathy to the left obturator nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8528 (1999).  

3.  The criteria for a separate 10 percent evaluation for 
traumatic neuropathy to the anterior and medial femoral 
cutaneous nerve has been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8528 (1999).

4.  The criteria for a separate evaluation of 10 percent for 
a tender and painful scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran sustained a 
gunshot wound to the left thigh while in Vietnam.  In 
November 1967 he was seen for decreased exercise tolerance of 
the left leg.  Examination revealed sensory loss in the 
distribution of the left saphenous nerve with no vascular 
loss, and no motor loss.  He was told not to expect 
improvement but that it would not worsen.  This disability 
was again noted on separation examination in July 1968.  

In May 1969 the RO granted service connection for the left 
leg gunshot wound, assigning a 30 percent rating.  The RO 
noted that the nerve damage to the left leg would not be 
evaluated separately.  The decision was not appealed and 
became final.  

In April 1996 the veteran submitted a claim for entitlement 
to an increased evaluation of his left leg gunshot wound 
disability.  Submitted with this claim were private medical 
records dated from December 1991 to May 1995.  The majority 
of these notes do not specifically address the nature or 
severity of the gunshot wound; however, in April 1995 it was 
noted that examination of the gunshot wound areas revealed a 
tender exit wound scar.  

In May 1996 a VA neurological examination was conducted.  
Examination revealed some atrophy of the left quadriceps 
femoris muscle.  There was a tendency in ambulating for the 
left leg to buckle.  No atrophy was found below the left 
knee.  

Sensory testing revealed an area of decreased sensation to 
pinprick along the lateral aspect of the left leg in an oval 
distribution of the lateral femoral cutaneous nerve.  
Reflexes were 0 at the left knee, as compared with 1+ on the 
right.  

It was concluded that the veteran appeared to have suffered 
nerve damage secondary to the gunshot wound with evidence of 
muscle weakness in the quadriceps secondary to femoral nerve 
damage and also sensory loss secondary to damage to the 
lateral femoral cutaneous nerve.  He was also found to be 
suffering from "quite a bit" of pain, "most likely" 
secondary to a reflex sympathetic dystrophy of the lateral 
femoral cutaneous nerve.  

On VA examination in July 1996, the veteran reported aching 
in his knees, no real hip trouble, except for pain in the 
area of the buttock and the low back.  It was noted that this 
pain was not related to the hip joints, "per say."  He also 
reported numbness that did not go past his knee.  

On examination, the veteran walked with a normal gait, and 
was able to walk on his heels and toes.  Range of motion of 
the knee was from 0 to 126 degrees in both knees, with no 
instability, swelling, redness, or effusion noted in the left 
knee.  The hip joint demonstrated full range of motion.  
Flexion, extension, abduction, adduction, internal and 
external rotation all were found to be equal bilaterally.  No 
atrophy was detected in the left thigh, and it was noted that 
he had good quadriceps function.  

X-rays of the hips and left knee were described as normal.  
The diagnosis was a normal left hip and a normal left knee.  
It was noted that the left thigh had a through and through 
gunshot injury, "evidently" damaging the superficial nerve 
on the medial side of the thigh.  

On VA neurological examination in December 1998 the veteran 
reported frequent cramps of the left thigh and left ankle 
swelling.  He described intermittent paresthesia along the 
medial aspect of the left thigh.  He reported that he could 
walk a half mile and stand for only about ten minutes.  
However, it was noted that his functional evaluation was 
complicated by a history of three ruptured discs in the back.  

Examination of the left thigh revealed a well-healed scar, 2 
x 5 centimeters (cm) in dimension over the left superior 
lateral thigh.  It was noted that there appeared to be a 
minimal loss of subcutaneous tissue below this.  There was a 
well-healed 17 cm linear scar along the superior medial 
aspect of the left thigh with a moderate amount of loss of 
subcutaneous tissue.  

Neurological examination revealed no evidence of muscle 
atrophy in either of the lower extremities.  Comparing the 
left and right lower extremities, the examiner found that no 
weakness of any major muscle groups could be detected.  It 
was noted that the veteran was able to stand on his heels, 
stand on his toes, and perform a deep knee bend.  

Sensory examination revealed minimally decreased pinprick 
sensation in the distribution of the obturator thigh on the 
left thigh on the left side.  Sensation was found to be 
otherwise intact.  Patellar tendon jerks were described as 
being symmetrical.  Achilles tendon jerk was absent on the 
right and 1+ on the left.  Plantar reflexes were flexor 
bilaterally.  

The impression was a gunshot wound to the thigh.  The 
examiner reported being unable to detect any weakness of any 
of the major muscle groups of the left lower extremity, 
including Muscle Groups XIV and XVII.  The examiner went on 
to find that the only evidence of neurological impairment due 
to the gunshot wound was a minimally decreased pain sensation 
in the distribution of the left obturator nerve and the 
intermediate and medial cutaneous branches of the left 
femoral nerve.  

The examiner also noted that there was evidence of L5 
radiculopathy, as manifested by absent ankle jerk on the 
right.  The examiner concluded that this was unrelated to the 
gunshot wound.  

On VA examination of the muscles in December 1998 the veteran 
reported having a tingling sensation in the left thigh as 
well as a burning sensation in the inner side of the thigh, 
and that it occasionally felt like his leg would collapse.  
On examination, there was a diagonal scarred wound in the 
upper frontal and medial surface of the left thigh.  A 2 x 
0.25 inch wide scar was noted in the lateral aspect of the 
proximal femur, which was noted as representing the wound of 
entry.  Consequently, it was noted that the medial wound 
extended from beneath the femoral trigone to the adductor 
area of the femur.  

The right and left thighs above the level of the patella were 
both measured as being 20.25 inches in circumference.  There 
was no edema in the thigh area.  The main scar in the 
anteromedial aspect of the femur showed retraction into the 
layer of fat with disfigurement of the soft tissues due to 
slight retraction, particularly in the central and medial 
portion of the widened diagonal scar.  The scar did not 
appear to be attached to the muscles when they contracted and 
were mobile relative to muscle motion.  The hips showed equal 
range of motion with flexion to 125 degrees, adduction from 
25 to 30 degrees, abduction to 45 degrees, external rotation 
to 60 degrees, and 40 degrees internal rotation.  The 
examiner indicated that this represented normal range of 
motion.  Both knees were also described as showing normal 
range of motion from 0 to 135 degrees.  The examiner found 
that range of motion testing produced no pain in the hip or 
thigh.  

There was no evidence of atrophy or muscle defects in the 
left thigh that would prevent motion.  Sensory evaluation 
revealed a diminution to appreciation to pinprick along the 
central anterior left thigh.  Hyperesthesia was present down 
to the subcondylar area of the femur.  No sensory changes 
were found below the knee.  As a result, the examiner 
concluded that there was no damage to the saphenous nerve as 
was mentioned in the veteran's service medical records.  

Manual muscle evaluation of the thigh did not reveal any 
muscle weakness.  It was found that the course of the bullet 
passed from lateral to anterior to anteromedial which would 
have resulted in the bullet passing through the upper 
compartment of the rectus femoris or by it (which would 
include all components of the quadriceps excluding the tensor 
fascis femoris), and fragments of the iliotibial band.  

X-rays were found to reveal an irregular contour in the 
vicinity of the lesser trochanter.  No pathological process 
was noted, and no metallic fragments were present.  

X-rays of the hip revealed excrescencies present along the 
superior rim of the right and left acetabulum.  Joint space 
was well-preserved.  

The impression was a gunshot wound, single projectile, 
proximal one-third, left thigh.  It was concluded that the 
course of the missile was bound to have touched the 
components of Muscle Group XIV, but only the iliotibial band 
of Muscle Group XVII.  

The examiner found that there was sensory disturbance of the 
branches of the femoral nerve branch (the anterior femoral 
cutaneous branch, middle branch, and intermediate branch of 
the anterior femoral cutaneous nerve) that accounted for the 
symptoms of sensory disturbance and pain when using the 
thigh.  

Regarding Muscle Group XIV, the examiner found that the 
veteran had established a scar union in the area of loss of 
muscle substance created by the missile.  This union was 
found to be capable of functioning, and it was noted that the 
muscle units were working across scar tissue that was healing 
and mobile.  It was noted that this area lost fascia when 
penetrated, but that this too was replaced with scar.  It was 
noted that strength was not reduced on examination.  It was 
concluded that the size of the veteran's musculature and his 
general build made it possible that the strength of his left 
thigh, in spite of the soft tissue wound and scarring, could 
function on a level equal to the right thigh.  

Regarding Muscle Group XVII, the examiner concluded that the 
function of the left thigh was not impaired by the 
penetration and healing of the iliotibial band, finding that 
the injury to this structure had not placed a functional 
limitation of function of the left thigh.  

The examiner concluded that the neurological impairment was 
predominantly to the sensory distribution and did not involve 
motor impairment or affect the motor component supplied to 
the musculature as evidenced by his performance in muscle 
resistance testing.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  
38 C.F.R. § 4.55.

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
at 30,235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5314 and 5317, reveals no changes in 
the ratings granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(a), (e).

The Board notes that the revision of section 4.55(e) was 
derived from former section 4.55(a) and "involves no 
substantive change from the earlier provision."  62 Fed. 
Reg. 30235.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves).  A through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged.  Entitlement to a 
rating of severe grade was established when there was a 
history of "compound comminuted fracture and definite muscle 
or tendon damage from the missile."  

Entitlement to a rating of severe grade, generally, was 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognized that there were locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by suture; in such 
cases, the requirements for a severe rating were not 
necessarily met.  38 C.F.R. § 4.72.

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).



Effective since July 3, 1997, a moderately severe disability 
of the muscles anticipates a through and through or deep open 
penetrating wound by a small high velocity missile or a large 
low- velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There should be a history of hospitalization for a prolonged 
period of treatment of the wound with a record of cardinal 
symptoms consisting of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: 

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of missile.  

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  
(D) Visible or measurable atrophy.  

(E) Adaptive contraction of an opposing group of muscles.  

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  

Full range of motion of the hip is from 0 to 125 degrees for 
flexion and from 0 to 45 degrees for abduction.  See 
38 C.F.R. § 4.71, Plate II (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).
Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In particular, the RO contacted the veteran to inform him 
that they had not received treatment records from Dr. R.B.S. 
per a May 1998 request.  The RO advised him that this 
information was needed, and he responded that he would get 
the evidence and forward it to the RO.  There is no 
indication that the veteran ever forwarded this evidence.  

In addition, a review of the record indicates that the 
development requested by the Board in its February 1998 
remand has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the RO obtained additional 
treatment records and scheduled VA examinations for the 
veteran, which he attended.  

The examination reports are thorough and responsive to the 
Board's February 1998 remand questions, including the 
questions regarding the nature of the muscle damage, the 
limitations on the left thigh, and the impact of any 
neurological impairments.  Thus, the Board finds that the 
development completed in this case is in full compliance with 
the Board's remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
38 U.S.C.A. § 5107(a).

The Board additionally notes that, in light of the non-
substantive nature of the changes to the regulations 
pertaining to muscle injuries, a determination as to which 
regulation (the previous or amended) is more favorable is 
unnecessary.  See VAOPGCPREC 3-2000 (citing to Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991).  

The veteran's residuals of a gunshot wound to Muscle Groups 
XIV and XVII is currently rated as 30 percent disabling based 
on Diagnostic Codes 5314-5317.  Based on a careful review of 
the evidence of record, the Board is of the opinion that the 
evidence does not support a rating of higher than 30 percent 
for the muscle injuries.  However, the Board also concludes 
that separate ratings are warranted for the traumatic 
neuropathy and a scar.  

As was stated above, the veteran's gunshot wound disability 
is currently rated as 30 percent disabling or moderately 
severe under DC 5314-5317.  In order to obtain the next 
higher rating, the disability would have to be severe in 
nature.  

The Board is of the opinion that a 40 percent evaluation 
based on severe disability is not warranted under either the 
previous or amended criteria.  

While the Muscle Group XIV injury has been found to be 
manifested by loss of muscle substance, such loss was only 
described as moderate by the December 1998 neurological 
examiner.  

Further, while the May 1996 VA neurological examiner found 
that there was some atrophy and weakness of the left 
quadriceps muscle, the July 1996 VA examiner and the December 
1998 VA examiners all found no evidence of atrophy or 
weakness in the left thigh.  In particular the December 1998 
VA neurological examiner stated that there was no evidence of 
weakness of Muscle Group XIV.  The December 1998 VA muscles 
examiner also noted that the strength was not reduced in 
Muscle Group XIV.  



The Board finds that the probative value of the May 1996 VA 
neurological examiner's findings is lessened because of its 
inconsistency with the other three VA examinations of record.  
The findings from these three examinations are consistent 
with each other.  Therefore, the Board attaches less 
probative weight to the findings of the May 1996 VA 
neurological examiner.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that it is not error for the Board to 
favor opinion of one competent medical expert over that of 
another when the Board gives adequate statement of reasons 
and bases).

X-rays taken in December 1998 revealed that no metallic 
fragments were present.  

The May 1996 VA neurological examiner noted that the 
veteran's left leg had a tendency to buckle.  In contrast to 
this finding, the July 1996 VA examiner found that the 
veteran had a normal gait, was able to walk on his heels and 
his toes, and had intact knee ligaments that were nontender 
to stress.  Range of motion in both knees was from 0 to 126 
degrees, and the hip joint had full range of motion without 
pain.  

The December 1998 VA neurological examiner noted that the 
veteran was able to stand on his heels and toes and perform a 
deep knee bend.  The December 1998 VA muscles examiner 
indicated that the veteran had normal range of motion in his 
knees and hips, and that hip range of motion did not produce 
pain in the hip or thigh.  

The Board again assigns less probative weight to the May 1996 
VA neurological examiner's findings because they are not 
consistent with the other evidence of record, namely the 
other three VA examinations.  These three VA examinations are 
consistent with each other but not with the May 1996 VA 
examination.  Owens, supra.  

Finally, with respect to scarring, the December 1998 VA 
examiner found that the scar did not appear to be attached to 
the muscles (Group XIV) when they contracted, later 
concluding that the muscle units were working across scar 
tissue that was healing and mobile.  

In light of the medical evidence as discussed above, the 
Board is of the opinion that the Group XIV injury warrants no 
more than a 30 percent or moderately severe evaluation.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  

The Board is of the opinion that the Group XVII muscle injury 
is no more than slight in nature and therefore does not 
warrant a compensable evaluation.  A moderate disability 
requires objective evidence of some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(d)(2).  

The Board notes that the May and July 1996 VA examiners did 
not specifically address Muscle Group XVII.  However, the 
December 1998 VA examiners did assess Muscle Group XVII.  

The December 1998 VA neurological examiner specifically found 
no evidence of any weakness in Muscle Group XVII.  The 
December 1998 VA muscles examiner concluded that the function 
of the left thigh was not impaired by the penetration and 
healing of the iliotibial band muscle of Group XVII (which he 
noted was the only muscle that would have been touched in 
Group XVII).  

While this injury did result from a through and through 
gunshot wound, the Board is of the opinion that the Group 
XVII muscle injury more nearly approximates the criteria 
required for a slight disability, as objective findings 
revealed no fascial defect, atrophy, or impaired tonus in the 
iliotibial band, and because x-rays have revealed no evidence 
of retained metallic fragments in the muscle tissue.  
38 C.F.R. § 4.56 (d)(1), (2).  It therefore warrants only a 
noncompensable rating.  38 C.F.R. § 4.73, Diagnostic Code 
5317.  



With the above in mind, the Board again notes that for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

It is questionable whether the Group XIV and Group XVII 
muscle injuries act on different joints in this instance.  
Regardless, even if it were assumed that they did act on 
different joints, the Board concludes that section 4.55(e) is 
still not for application in this case.  This is because the 
combination of ratings allowed for in section 4.55(e) applies 
only to compensable muscle group injuries.  See 38 C.F.R. 
4.55(e).  

In this case the Board has determined that the Group XVII 
injury is noncompensable.  Therefore, section 4.55(e) is not 
for application in this case.  Thus, a rating in excess of 30 
percent based on DC 5314-5317 is not warranted for the 
residuals of a through and through gunshot wound to Muscle 
Groups XIV and XVII.  38 C.F.R. § 4.73, Diagnostic Code 5314-
5317.  

A rating of higher than 30 percent is not warranted under the 
musculoskeletal rating criteria for the hip and thigh nor 
under the criteria for the knee and leg, as none of the 
joints in question have been documented as being manifested 
by ankylosis or instability, and, during the multiple VA 
examinations, the veteran has not demonstrated limitation of 
motion in any of these joints that would warrant a 
compensable evaluation.  Nor is there evidence of any other 
impairment of the joints directly impacted by the veteran's 
shell fragment wounds that would result in a rating higher 
than what has already been assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255 and 5256-5261.  


The Board also finds that separate ratings may not be 
assigned under the ratings criteria for the musculoskeletal 
system because the limitations described under such criteria 
are accounted for in the criteria for muscle injuries.  
Therefore, to assign separate ratings under the criteria for 
the musculoskeletal system would violate the rule against 
pyramiding as it would result in the assignment of separate 
ratings for the same limitations.  38 C.F.R. § 4.14.  

For the same reason, the Board concludes that an additional 
rating based on additional functional loss due to pain, under 
sections 4.40 and 4.45 is not for application because such 
limitations are accounted for in the provisions pertaining to 
muscle injuries.  See Sanchez-Benitez v. West, 13 Vet App 282 
(1999) (citing to 38 C.F.R. § 4.56).  Therefore, to assign an 
additional rating pursuant to sections 4.40 or 4.45 would 
also violate the rule against pyramiding, as it would result 
in rating the same limitations twice.  38 C.F.R. § 4.14.  

With respect to pain under the muscle criteria, the Board 
notes that the July 1996 VA examiner noted that the veteran 
was in "quite a bit" of pain, and concluded that this was 
"most likely" secondary to a reflex sympathetic dystrophy 
of the lateral femoral cutaneous nerve.  

The Board again concludes that the probative value of the 
July 1996 VA examiner's conclusions are weakened by other 
evidence contradicting his conclusions.  

First, the July 1996 VA examiner did not comment on the 
presence of any pain found during actual examination and 
testing of the lower extremities.  Second, the December 1998 
VA examiner specifically found that range of motion testing 
did not produce pain or discomfort in the hip or thigh.  
Owens, supra.  

The Board is of the opinion that separate ratings for the 
traumatic neuropathy of the left obturator nerve as well as 
the anterior and medial femoral cutaneous nerve are 
warranted.  



As was noted above, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (emphasis added).  

The December 1998 VA muscles examiner specifically concluded 
that the veteran's neurological impairment (as discussed by 
the December 1998 VA neurological examiner) was predominantly 
to the sensory distribution and did not involve motor 
impairment or affect the motor component supplied to the 
musculature.  

Based on this finding the Board concludes that a separate 
rating (and therefore a combined rating) is warranted for the 
veteran's nerve impairment because the it impacts an entirely 
different function than what the actual injury to the muscle 
groups impact.  The nerve damage results in a loss of 
function in terms of sensation of the leg and does not impact 
actual movement of the left thigh, as was indicated by the 
December 1998 VA muscles examiner.  

The medical records have established neurological impairment 
to the left obturator nerve as well as the femoral cutaneous 
nerve of the left thigh.  

The Rating Criteria provide a compensable (10 percent) rating 
for severe to complete paralysis of the obturator nerve and a 
noncompensable rating for mild or moderate paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8528.  

In this case, the December 1998 VA neurological examiner 
concluded that there was only minimally decreased pain 
sensation in the distribution of the left obturator nerve.  
This constitutes persuasive evidence that the impairment to 
the obturator nerve warrants a separate noncompensable 
rating, and that a separate 10 percent evaluation for severe 
to complete paralysis of the obturator nerve is not 
warranted, since objective evidence has not shown severe to 
complete paralysis to this nerve.  Id.  

With respect to the femoral cutaneous nerve, the Board notes 
that there is some question as to which diagnostic code is 
for application, the criteria pertaining to the anterior 
crural nerve (femoral) or the criteria for the external 
cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8526 and 8529.  

The May 1996 VA examiner noted decreased sensation in the 
lateral femoral cutaneous nerve, and concluded, in pertinent 
part, that the sensory loss was due to damage to this nerve, 
which he found had resulted from the gunshot wound.  

However, the Board is of the opinion that DC 8526 contains 
the more appropriate rating criteria because the majority of 
VA examiners have noted sensory loss on the anterior and 
medial portion of the thigh rather than on the lateral or 
external portion of the thigh.  

In particular, the December 1998 VA neurological examiner 
noted that the neurological impairment was to the 
intermediate and medial cutaneous branches of the left 
femoral nerve.  More significantly, the December 1998 VA 
muscles examiner concluded that there was sensory disturbance 
of the branches of the femoral nerve branch (the anterior 
femoral cutaneous branch, middle branch, and intermediate 
branch of the anterior femoral cutaneous nerve).  Therefore, 
the Board concludes that the disability to the anterior and 
medial femoral cutaneous nerve is more appropriately 
evaluated under DC 8526 which pertains to evaluation of the 
anterior crural nerve (femoral).  38 C.F.R. § 4.20.  

The Rating Criteria provide compensation for incomplete 
paralysis of the anterior crural nerve (femoral) that is mild 
(10 percent), moderate (20 percent), and severe (30 percent).  
A 40 percent evaluation is provided for complete paralysis of 
the quadriceps extensor muscles.  38 C.F.R. § 4.124a, 
Diagnostic Code 8526.  

The May 1996 VA examiner noted decreased sensation in the 
distribution of the lateral femoral cutaneous nerve, but did 
not comment on the severity of such sensation loss.  


The December 1998 VA neurological examiner indicated that 
pinprick sensation was only minimally decreased in the 
internal and medial cutaneous nerves of the left thigh, and 
the December 1998 VA muscles examiner found decreased 
sensation along the central anterior left thigh.  This 
constitutes persuasive evidence that a 10 percent evaluation 
for mild paralysis of the anterior crural nerve is warranted.  
A higher rating is not warranted because the December 1998 
neurological examiner indicated that such sensory loss was 
only minimal.  38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic 
Code 8526.  

The Board additionally notes that when the impairment of a 
peripheral nerve is wholly sensory, as was indicated by the 
December 1998 VA muscles examiner, the rating should be for 
the mild, or at most, moderate degree.  38 C.F.R. § 4.124a.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

In this case an April 1995 progress note documented that the 
veteran's exit wound was tender.  None of the subsequent VA 
examinations have documented any findings as to whether any 
of the veteran's scars were tender or painful.  It has merely 
been documented that they are well-healed.  

As the only evidence directly addressing the issue of whether 
any of the veteran's scars are painful has indicated that the 
exit wound was tender, and no other medical records directly 
address this issue, the Board concludes that, applying the 
benefit of the doubt rule, a separate 10 percent evaluation 
for a painful and tender scar is warranted.  38 C.F.R. 
§§ 4.3, 4.118, Diagnostic Code 7805 (1999).  


When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected residuals of a gunshot wound to Muscle Groups XIV 
and XVII; however, the Board is of the opinion that separate 
10 percent ratings for a tender scar and traumatic neuropathy 
to the anterior and medial cutaneous nerve, as well a 
separate noncompensable rating for traumatic neuropathy of 
the left obturator nerve are warranted.

Additional Matter

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has not provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
and has not considered his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have raised the issue  of 38 C.F.R. 
§ 3.321(b)(1) on appeal in terms of his gunshot wound 
disability.  Having reviewed the record with the above 
mandates in mind, the Board finds no basis for further action 
on this question.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to Muscle Groups XIV and XVII is denied.  

Entitlement to a separate 10 percent evaluation for traumatic 
neuropathy of the anterior and medial femoral cutaneous 
nerves is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to a noncompensable rating for traumatic 
neuropathy of the obturator nerve is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to a separate 10 percent evaluation for a tender 
and painful scar is granted, subject to the regulations 
governing the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

